USCA11 Case: 19-15026    Date Filed: 12/09/2020   Page: 1 of 9



                                                       [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 19-15026
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 1:18-cv-24364-MGC



MARIAM GRIGORIAN,

                                               Plaintiff - Appellant,

versus

FCA US LLC,
a Michigan Limited Liability Company,

                                    Defendant - Third Party Plaintiff - Appellee,

MUDD, INC.,

                                               Third Party Defendant.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                             (December 9, 2020)
          USCA11 Case: 19-15026      Date Filed: 12/09/2020   Page: 2 of 9



Before MARTIN, JORDAN, and NEWSOM, Circuit Judges.

PER CURIAM:

      Mariam Grigorian appeals from the district court’s order dismissing her case

for lack of standing. Grigorian filed this action under the Telephone Consumer

Protection Act (“TCPA”) on behalf of a class of similarly situated people, alleging

that the prerecorded message transmitted on behalf of FCA US, LLC (“FCA”) to

the voice mailbox on her cell phone violated the TCPA. After careful review, we

affirm.

                                           I.

      FCA manufactures motor vehicles and sells those vehicles to dealerships. In

2018, FCA contracted with a third party to transmit prerecorded calls to consumers

to advertise FCA’s Chrysler Pacifica Hybrid minivan. Pursuant to this agreement,

Grigorian’s and the putative class members’ cellular telephone numbers were

purchased from a third party to use in advertising FCA’s vehicles. On July 17,

2018, Grigorian received the following prerecorded voicemail message on her cell

phone:

            On behalf of Chrysler brand headquarters with some
            exciting information about the new Chrysler Pacifica
            Hybrid during Chrysler’s summer clearance event.
            Alternative fuel vehicle owners are eligible to receive an
            additional $1000 bonus cash above and beyond all
            current manufacturer and dealer incentives. This $1000
            bonus cash is applicable to the lease or purchase of the
            new 2018 Chrysler Pacifica Hybrid. This incentive is


                                       2
          USCA11 Case: 19-15026        Date Filed: 12/09/2020   Page: 3 of 9



              available for a limited time so please do not delay. Visit
              your closest Chrysler dealership and take advantage of
              your additional $1000 bonus cash.

In addition to Grigorian, over 89,000 people received FCA’s prerecorded message.

      Grigorian alleged that neither she nor any member of the putative class

consented to FCA contacting them via prerecorded marketing calls. The

prerecorded voicemails were delivered through what the industry calls a “ringless”

voicemail, meaning the ability to answer or block the phone call is bypassed

because the messages are automatically deposited into the recipient’s voice

mailbox. This technology operates like other automated processes for delivering

prerecorded messages in that the transmission consists of a landline-to-landline

connection between the text messaging platform and the cellular carrier’s short

message service center.

      Grigorian filed this action on behalf of herself and all consumers who

received FCA’s prerecorded message solicitations. She alleged that FCA’s

unsolicited and prerecorded message caused her harm, including invasion of her

privacy, aggravation, annoyance, and intrusion on seclusion. As a result of this

harm, Grigorian sought injunctive relief and an award of statutory damages, as

well as any legal or equitable remedies available as a result of FCA’s TCPA

violations.




                                         3
          USCA11 Case: 19-15026        Date Filed: 12/09/2020    Page: 4 of 9



      FCA repeatedly argued that Grigorian lacked standing throughout the district

court proceedings. In its motion to dismiss Grigorian’s amended complaint, which

was filed after the parties engaged in discovery, FCA again argued Grigorian

lacked standing and submitted evidence to support the argument. Though it

framed its argument as one under Rule 12(b)(6), FCA explained that it was

asserting a “factual attack,” such that the district court must look beyond the

pleadings to evidence in the record. This motion was pending when FCA moved

for summary judgment on several grounds, including lack of standing. But, after

submitting its summary judgment motion, FCA withdrew the motion to dismiss,

explaining that those issues and arguments presented had been subsequently

submitted “on a more-complete factual record via its motion for summary

judgment.”

      The district court then held a hearing on standing. At the hearing, the

district court noted that “I don’t think either of you filed a motion on this issue

related to standing.” FCA, however, explained that the issue was raised in the

summary judgment motion pending before the court. At the end of the hearing, the

district court found Grigorian suffered “no concrete injury despite what might be

seen as a technical violation of the statute.” It then entered an order dismissing the

case without prejudice. Grigorian timely appealed.




                                         4
          USCA11 Case: 19-15026        Date Filed: 12/09/2020     Page: 5 of 9



                                           II.

      Whether Grigorian lacked standing is dispositive of all issues raised in

relation to the dismissal of her complaint. A plaintiff bears the burden of

establishing she has standing. City of Miami Gardens v. Wells Fargo & Co., 956

F.3d 1319, 1320 (11th Cir. 2020) (William Pryor, J., respecting the denial of

rehearing en banc). “[T]hat burden increase[s] with the successive stages of

litigation: although mere allegations suffice[] at the pleading stage, actual evidence

[is] required to withstand summary judgment.” Id. Article III standing has three

elements: the plaintiff must have “(1) suffered an injury in fact, (2) that is fairly

traceable to the challenged conduct of the defendant, and (3) that is likely to be

redressed by a favorable judicial decision.’” Hallums v. Infinity Ins. Co., 945 F.3d

1144, 1147 (11th Cir. 2019) (quoting Spokeo, Inc. v. Robins, 578 U.S. ___, 136 S.

Ct. 1540, 1547 (2016)). We review de novo the district court’s determination that

a plaintiff lacked standing. BBX Capital v. Fed. Deposit Ins. Corp., 956 F.3d

1304, 1312 (11th Cir. 2020) (per curiam).

      The injury-in-fact element is the “first and foremost” of the Article III

requirements. Hallums, 945 F.3d at 1147 (quotation marks omitted). To establish

injury in fact, Grigorian must show that she “suffered an invasion of a legally

protected interest that is concrete and particularized and actual or imminent, not

conjectural or hypothetical.” Id. (quotation marks omitted). FCA’s theory is that



                                          5
          USCA11 Case: 19-15026        Date Filed: 12/09/2020   Page: 6 of 9



Grigorian alleged only a “bare procedural violation” of the TCPA, which is not

sufficiently concrete to constitute an injury-in-fact.

      To support that she has standing, Grigorian pointed to excerpts from her

deposition testimony, among other things. Grigorian testified that she first became

aware of the voicemail while she was studying for the Florida bar exam. She did

not remember hearing her phone ring or hearing a sound to indicate she had a

voicemail; rather, she saw the number 1 next to the voicemail icon. Grigorian said

her phone was still able to receive data and calls, but she was not able to use her

phone or access any other applications while she was listening to the voicemail.

She did not incur any financial loss as a result of the voicemail. But she did incur a

loss of time—Grigorian said she had to stop studying in order to listen to the

voicemail, and she spent time afterwards trying to figure out how her information

was obtained and why she was being called.

      To determine if these facts support a concrete injury, we must review our

TCPA precedent. See Bochese v. Town of Ponce Inlet, 405 F.3d 964, 976 (11th

Cir. 2005) (recognizing that standing “often turns on the nature and source of the

claim asserted” (quotation marks omitted)). Under the TCPA, we have held that a

plaintiff suffers an injury in fact when she receives an unwanted fax that occupies

the fax machine during the time the unwanted fax is being sent and shoulders the

cost of printing the unsolicited fax. See Florence Endocrine Clinic, PLLC v.



                                         6
          USCA11 Case: 19-15026        Date Filed: 12/09/2020   Page: 7 of 9



Arriva Medical, LLC, 858 F.3d 1362, 1366 (11th Cir. 2017). And, like a fax, an

unwanted phone call is intrusive—in some ways more intrusive, “since a ringing

phone requires immediate attention,” and the recipient of the call “may also bear

the cost of telephone minutes.” Cordoba v. DIRECTV, LLC, 942 F.3d 1259,

1269–70 (11th Cir. 2019). Thus, because an unwanted call “uses some of the

phone owner’s time and mental energy, both of which are precious,” the recipient

of “more than one unwanted telemarketing call” has suffered an injury under the

TCPA. Id. (quotation marks omitted); see also Glasser v. Hilton Grand Vacations

Co., LLC, 948 F.3d 1301, 1305–06 (11th Cir. 2020) (holding that plaintiffs who

received “over a dozen unsolicited phone calls to their cell phones” established

injury-in-fact).

      However, this Court has also recognized that receiving a single text message

does not cause the recipient to incur tangible costs as in the case of receiving a fax.

See Salcedo v. Hanna, 936 F.3d 1162, 1167–68 (11th Cir. 2019). But we have

recognized that intangible costs, such as the loss of time and unavailability of the

device, may suffice to show standing. See id. at 1167–68 (distinguishing one text

message from one fax in Palm Beach Golf Center-Boca, Inc. v. John G. Sarris,

DDS, PA, 781 F.3d 1245, 1252 (11th Cir. 2015)). In its analysis, Salcedo treated

loss of time separate from the unavailability of the device. See id. at 1168.

However, Salcedo relied on Palm Beach Golf Center, which considered the loss of



                                         7
           USCA11 Case: 19-15026            Date Filed: 12/09/2020       Page: 8 of 9



time and unavailability as one and the same. 1 See Palm Beach Golf Center, 781

F.3d at 1250–52 (holding that plaintiff lost one available minute to receive

legitimate faxes while an unwanted fax occupied the machine).

       Here, Grigorian has provided facts that she lost personal time listening to the

voicemail. She has not, however, provided facts to show that the single

prerecorded voicemail rendered her phone unavailable to receive legitimate calls or

messages for any period of time. Without more, we cannot say that she met her

burden to show she had standing, particularly in light of this Court’s holdings in

Palm Beach Golf Center and Salcedo. 2 And because “this court lacks the power to

create jurisdiction by embellishing a deficient allegation of injury,” we must leave

in place the district court’s dismissal of Grigorian’s case.3 See Bochese, 405 F.3d

at 976 (quotation marks omitted).



1
  In Palm Beach Golf Center, this Court agreed with the plaintiff’s theory that “the specific
injury targeted by the TCPA is the sending of the fax and resulting occupation of the recipient’s
telephone line and fax machine.” 781 F.3d at 1250 (emphasis added). We held that the plaintiff
had Article III standing because the injury took “the form of the occupation of its fax machine
for the period of time required for the electronic transmission of the data (which, in this case,
was one minute).” Id. at 1251. This one-minute transmission occupied the plaintiff’s fax
machine and rendered it “unavailable for legitimate business messages.” Id. at 1252 (quotation
marks omitted) (alteration omitted)).
2
 This analysis may be different if a plaintiff alleges multiple ringless voicemails. See Salcedo,
936 F.3d at 1174 (Jill Pryor, J., concurring in judgment) (noting that Salcedo “leaves
unaddressed whether a plaintiff who alleged that he had received multiple unwanted and
unsolicited text messages may have standing to sue under the TCPA”).
3
 The parties argue over whether a “ringless” prerecorded voicemail is a call covered by the
TCPA. However, because we may affirm on any ground that is supported by the record, we
decline to reach this issue.


                                              8
          USCA11 Case: 19-15026        Date Filed: 12/09/2020    Page: 9 of 9



                                          III.

      The only remaining issue is whether the district court erred by dismissing

Grigorian’s Rule 59 motion, in which she sought leave to amend her complaint.

Grigorian admits that the district court dismissed her complaint without prejudice,

but says because the order directed the clerk to close the case, she believed that

order was a final and appealable order and thus submitted a notice of appeal.

      Unfortunately for Grigorian, our precedent requires us to conclude that she

waived any right to amend her complaint when she filed her notice of appeal. See

Briehler v. City of Miami, 926 F.2d 1001, 1002–03 (11th Cir. 1991) (per curiam)

(holding that when a plaintiff has the choice of either pursuing a permissive right

to amend a complaint after dismissal or appealing the order, she waives her right to

amend upon filing a notice of appeal). And, because she waived the right to

amend, “there is nothing left for the district court to do”; the dismissal order

becomes final and the district court is stripped of jurisdiction. See id. at 1003. For

that reason, the district court did not err in denying Grigorian’s Rule 59 motion.

      AFFIRMED.




                                         9